

EXHIBIT 10.3
 
CASH COLLATERAL AGREEMENT
THIS CASH COLLATERAL AGREEMENT (this "Agreement") is made as of September 30,
2014, by and between M-TRON INDUSTRIES, INC., a Delaware corporation, having an
address at 2525 Shader Road, Orlando, Florida 32804 ("Borrower"), and CITY
NATIONAL BANK OF FLORIDA, having an office at 25 West Flagler Street, Miami,
Florida 33130 ("Lender").
R E C I T A L S :
A.            Pursuant to that certain Revolving Promissory Note, dated of even
date herewith, made by Borrower in favor of Lender (together with all
extensions, renewals, modifications, substitutions, replacements and amendments
thereof, the "Note"), Borrower is indebted to Lender in the aggregate principal
sum of $3,000,000.00 (the "Loan"), or so much thereof as shall have been
advanced pursuant to that certain Loan Agreement, dated of even date herewith,
between Borrower and Lender (together with all extensions, renewals,
modifications, substitutions and amendments thereof, the "Loan Agreement").
 
B.            Lender has required as a condition to making the Loan that
Borrower enter into this Agreement and deposit certain funds into an account
with Lender as additional security for the Loan.
 
NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
Section 1.                          Definitions.  Capitalized terms not
otherwise defined herein shall have the respective meanings set forth in the
Loan Agreement or in this Section 1.
 
(a)            "Cash Collateral Account" shall have the meaning set forth in
Section 2 hereof.
 
(b)            "Collateral" shall have the meaning set forth in Section 2
hereof.
 
(c)            "Collateral Disbursement Conditions" shall have the meaning set
forth in Section 9 hereof.
 
(d)            "Funds" shall have the meaning set forth in Section 2 hereof.
 
Section 2.                          Deposit.  Borrower has deposited or will
deposit with Lender, from time to time, certain sums (the "Funds") as additional
security for Borrower's obligations under the Loan Agreement and the other Loan
Documents, whether absolute or contingent, due or to become due, now existing or
hereafter arising or contracted, including, without limitation, payment when due
of all amounts outstanding respecting any of the Loan Documents (the Funds and
any other amounts now or hereafter held by Lender pursuant to this Agreement are
referred to herein as the "Collateral").  The Collateral shall be under the
dominion and control of Lender.  Lender shall maintain the Collateral in a
separate account as herein provided (the "Cash Collateral Account").
 
Section 3.                          Grant of Security Interest.  Borrower hereby
irrevocably grants a first priority security interest in, pledges, assigns and
sets over to Lender for the benefit of Lender, all of Borrower's right, title
and interest in the Collateral and the Cash Collateral Account in order to
secure all obligations and indebtedness of Borrower to Lender under the Loan
Documents.  The parties acknowledge and agree that, to the fullest extent
permitted by applicable law, the security interest of Lender in the Collateral
is an automatically perfected security interest of first-priority.

--------------------------------------------------------------------------------

 
Section 4.                          Withdrawals and Disbursements.  Provided no
Event of Default shall have occurred and be continuing under any of the Loan
documents, all Funds deposited by Borrower and held by Lender as Collateral
during the term of the Loan shall be available for use by Borrower upon receipt
of Borrower's written request therefor, except that no disbursement of
Collateral shall be made by Lender hereunder which would cause the remaining
balance of the Funds to be less than the outstanding principal under the Note
(the "Funds Minimum Balance").  Lender shall disburse Funds to Borrower not more
frequently than once per calendar quarter upon receipt of Borrower's written
request therefor.
 
Section 5.                          Default Remedies.  Lender shall hold the
Collateral and shall have the right to draw upon the Collateral, in whole or in
part, upon the occurrence of any Event of Default.  Proceeds of any draw by
Lender upon the Collateral may be applied by Lender to the payment of taxes, 
accrued interest, late charges, principal or any other obligation arising out of
Borrower's obligations to Lender under the Loan documents, in such manner and
such other as Lender in its sole discretion deems appropriate.
 
Section 6.                          Prohibition Against Further Encumbrance. 
Borrower shall not, without the prior consent of Lender, further pledge, assign
or grant any security interest in the Collateral or permit any lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
Financing Statements, except those naming Lender as the secured party, to be
filed with respect thereto.
 
Section 7.                          Permitted Investments.  Lender shall hold
the Funds in an non-interest bearing deposit account with Lender, which account
shall be registered in the name of the Borrower provided, however, it shall be
under the sole dominion and control of Lender and subject at all times to the
terms hereof.  Borrower shall report on its federal, state and local income tax
reports all interest or income accrued on such Funds.
 
Section 8.                          Intentionally Omitted.
 
Section 9.                          Reduction in the Funds Minimum Balance. 
Provided that (i) no Event of Default shall have occurred and be continuing
under any of the Loan Documents and (ii) Borrower's net income (as determined by
generally accepted accounting principles, consistently applied) over any period
of twelve-consecutive months during the Loan term, is greater than $0, Borrower
may request that Lender consider a reduction in the Funds Minimum Balance and
allow Borrower to withdraw Funds from the Cash Collateral Account to the extent
such Funds exceed the reduced Funds Minimum Balance.  Any reduction in the Funds
Minimum Balance shall be at Lender's sole and absolute discretion and may be
conditioned on additional financial covenants imposed on Borrower at Lender's
sole and absolute discretion.
 
Section 10.                          No Third Party Beneficiaries.  All terms
and conditions under this Agreement are imposed solely and exclusively for the
benefit of Lender and its assigns and no other person shall have standing to
require satisfaction of such conditions in accordance with their terms or be
entitled to assume that Lender will refuse to make disbursements in the absence
of strict compliance with any or all thereof and no other person shall, under
any circumstances, be deemed to be the beneficiary of such conditions, any or
all of which may be freely waived in whole or in part by Lender at any time if
in its sole discretion it deems it advisable to do so.
 
Section 11.                          Notices.  All notices or other
communications hereunder shall be in writing and shall be given in accordance
with the Loan Agreement.
 
Section 12.                          No Oral Change.  This Agreement, and any
provisions hereof, may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
Borrower or Lender, but only by an agreement in writing signed by the party
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.

--------------------------------------------------------------------------------

 
Section 13.                          Liability.  This Agreement shall be binding
upon and inure to the benefit of Borrower and Lender and their respective
successors and assigns forever.
 
Section 14.                          Inapplicable Provisions.  If any term,
covenant or condition of this Agreement is held to be invalid, illegal or
unenforceable in any respect, this Agreement shall be construed without such
provision.
 
Section 15.                          Headings, etc.  The headings and captions
of various paragraphs of this Agreement are for convenience of reference only
and are not to be construed as defining or limiting, in any way, the scope or
intent of the provisions hereof.
 
Section 16.                          Duplicate Originals, Counterparts.  This
Agreement may be executed in any number of duplicate originals and each
duplicate original shall be deemed to be an original.  This Agreement may be
executed in several counterparts, each of which counterparts shall be deemed an
original instrument and all of which together shall constitute a single
Agreement.
 
Section 17.                          Governing Law.  The laws of the State of
Florida shall govern the interpretation and enforcement of this Agreement.
 
Section 18.                          WAIVER OF JURY TRIAL.  LENDER AND BORROWER
HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE THE RIGHT ANY MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH THIS AGREEMENT AND ANY AGREEMENT TO BE CONTEMPLATED
TO BE EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY.  THIS
PROVISION IS A MATERIAL INDUCEMENT FOR LENDER ENTERING INTO THIS AGREEMENT.
 
            [CONTINUES ON THE FOLLOWING PAGE]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF the undersigned have executed this Agreement as of the day
and year first written above.


BORROWER:


M-TRON INDUSTRIES, INC., a Delaware corporation






By: /s/ R. LaDuane Clifton
R. LaDuane Clifton
Chief Financial Officer and Secretary






 


LENDER:


CITY NATIONAL BANK OF FLORIDA






By: /s/ Tyler Kurau
Name: Tyler Kurau
Title: Senior Vice President

 